Case 2:20-cv-01824-NR Document 5-4 Filed 01/27/21 Page 1of1

Copies: AG-Lowry Gannon

APO

SN

WCCF File

IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA

CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA

Vs.

JAMES QUISENBERRY,
DEFENDANT

ey

@S
fal a —~
. = SO
kad ae ez
©
wand EMD itp
Saree bas cg
«68 «SE
= = Wa
a st
= ==

)
)
)
)
)
)
)
)

No. CR-1178-2019

EMERGENCY MOTION TO

REINSTATE BOND
IN THE ABOVE-ENTITLED CAUSE

BEFORE THE HONORABLE
GERALD R. SOLOMON,

SENIOR JUDGE,
HELD ON AUGUST 15,

IN COURTROOM-NO. 2

2019,

APPEARANCES:

Evan Lowry, Esquire

Attorney General
Representing the Commonwealth

Shane Gannon, Esquire
Representing the Defendant

ORDER OF COURT

AND NOW, this 15th day of August, 2019, after hearing,

it is the finding and determination of this Court that the

Defendant has violated the terms and conditions of his bond.

Therefore,

it is hereby ordered and decreed that the

Defendant's bond is revoked, and that he is committed forthwith

to the Washington County Correctional Facility until further

order of court.

BY THE COURT:

/s/ Gerald R. Solomon, §.Jd.
GERALD R. SOLOMON,
SENIOR JUDGE

EXHIBIT

Cc
